Bronson, J.
(dissenting). I am of the opinion that the judgment of the district court should be affirmed. Two courts, the district court and the county court, apparently with, painstaking care and attention, have arrived at an interpretation of the will of the decedent consonant with, the judgment rendered. The widow, the appellant herein, - filed in the county court objections and exceptions to the final account and petition for distribution. In such objections she stated that the total estate account showed the sum of $179,582.11. (This amount included the proceeds realized upon the conversion of the realty and personalty into cash, the interest, and the earnings thereof, all during the course of administration). She asserted that, after deducting the last illness and funeral expenses and the total debts and claims, amounting to $14,664.51, there remained, as a basis for the computation of the widow’s share, $164,917.60. She objected to the deduction of the expenses of administration, of the Sawyer bank assessment, of taxes and insurance, and of the widow’s allowance, amounting to $17,060.39. She claimed “that by the will itself .-die is made a preferred legatee” and “is entitled to one-third of the estate after deducting the expenses of last illness, funeral, and amount of all debts and claims paid.” She also claimed that she was entitled to interest at the rate of 7 per cent, per annum from the date of decedent’s death upon her testamentary interest, until paid, less interest on accounts paid from time to time to her upon partial distribution.
Hon. L,. K. Hassell, judge of the county court, in an extensive and able memorandum opinion, found, pursuant to amended reports, that the total estate amounted to $180,082.11, and the total disbursements for sickness and funeral expenses, debts, widow’s allowance, and expenses of administration, amounted to $31,801.40, leaving a balance of $148,280.71, distributable estate. In considering the objections of the widow, he quoted §§ 8730 to 8733, C. L. 1913, which provide that all the property of the decedent, with certain exceptions as to homestead, etc., shall be *1277■chargeable with the payment of his debts, the expenses of administration, and the allowance to the family. That the estate real and personal, given by will to legatees or devisees, is liable.for the debts, expenses of administration, and allowance to the family, in proportion to the value or amount of the several devises, but special devises or legacies are exempt from such liability if it appears to the court necessary to carry into effect the intention of the testator and there is other sufficient estate. He found that thére was nothing to indicate that the legacy to the widow was a specific legacy; that the statutes quoted applied, and the act of the executor in subjecting the widow’s interest to its proportionate share of the expenses of administration was in accordance with the law. Concerning the allowance of interest, he found that § 5732, C. L. 1913, did not apply; that the legacy to the widow was not a pecuniary legacy; that it was one-third of the estate, that is, one-third of the distributable estate; that it was impossible for the executor to determine what one-third of the estate would be until the expenses were all paid; that, during the six years since the death of the testator, one item alone amounted to over $15,000, as interest accrued since the death of the testator; that, approximately, $15,000 concerns the proceeds received from the real estate, of which a substantial sum consists of the proceeds of crops upon lands; that these items are included in arriving at the net distributable estate; that, if interest should be allowed, it would be necessary to compute the distributable estate at the time of the testator’s death and not at the time of distribution. Accordingly, he approved the report of the executor, thus allowing the widow one-third of $148,280.71. From such order <. f approval the widow appealed to the district court.
The parties stipulated the facts. They stipulated that $12,297.51, as items of interest and dividends, had been collected and reported since testator’s death and prior to entry of judgment in county court; that such other items — as may accrue shall be reported in a supplemental final accounting; that the appeal in the district court should be heard without oral argument and upon written briefs. Upon consideration of the appeal and the stipulation, Hon. Charles M. Cooley, district judge, affirmed in all things the action of the county court, and judgment was entered accordingly. This judgment determined the distributable assets to be 5148,280.71; one-third thereof to be $49,426.90; advances made to the widow to be $46,800 — leaving the balance due her, $2,626.90.
It is difficult to understand the contentions of the widow, upon this appeal, with reference to the exact amount that should be awarded to *1278her. In appellant’s opening brief, it is stated that the official inventory and appraisement showed an estate of $150,276.88, one-third of which would be $50,093.29, as a basis for interest; that, in addition to this, a fair allowance could easily be made on increased values (over appraised amounts) when obtained, and upon values realized though not invenotried; per contra, any loss or deficiency as compared with the appraised value would be deductible from accretions in excess thereof. In a short brief, filed subsequent to the oral argument before this cotirt, the widow made a calculation of the award due her as follows: Gross estate, $180,-$82.11. Funeral, last sickness, and death, $11,872.35. (This latter amount was apparently ascertained, viz.: Administration expenses prior to amended report, $10,226.35. Fast sickness and funeral expenses, $1,-646. Total, $11,872.35). Balance, $168,209.76. One-third of this amount, $56,069.92. Widow entitled to interest on above, less $15,-889.51, being the interest received by the estate during course of administration. That the trial court erroneously deducted following items before calculating widow’s one-third: Amount paid creditors, $13,768.51. Allowance to widow, $5,250. Total, $19,018.51. That judgment should in any event be modified and executor directed to pay one-third of above amount, or $6,339.50, to widow. In other words, the widow, although iu ascertaining her share she made no objection in the county court to the deduction of the total debts and claims, and such was her status before the district court, because she filed no further objections, pursuant to the stipulation made, yet now she asserts that the trial court and the-county court erroneously deducted the amount paid to creditors upon such debts and claims. Further, she, pursuant to the calculation made,, now deducts the expenses of administration (those prior to the amended report), although previously she complained in the district court and county court of its action in so doing.
Accordingly, upon the record, the objections made by the widow in the county court, the stipulation concerning the appeal in the district court, and the briefs of the widow before this court, it appears that the widow did not object, in the county court or the district court, to the deduction of funeral and last illness expenses and total debts and claims in the computation of her share. Not so objecting, consent, and waiver of objection, follow. In this court pursuant to her calculation, she again consents to the deduction of funeral and last illness éxpenses, and, for the first time, consents to the deduction of administration expenses, and, for the first time, objects to deduction of total debts and claims. Ac*1279cordingly, the only consistent objection that is made throughout is the objection to the deduction of the allowance made to her, viz. $5,250, the allowance to her during the course of administration. Thus, upon such record, upon such objections and nonobjections, and upon such contentions, this court is asked to interpret anew the will concerning the widow’s share and to award to the widow one-third of the testator’s property together with interest thereupon, free from any deductions for last illness and funeral expenses, debts and claims, allowances to widow, or expenses of administration. Assuredly, if the rule still obtains, the widow is bound by her exceptions and objections made in the courts below. The majority opinion of this court so recognizes in its disposition of this case. The question of interest is also determined adverse to the widow’s contention. If the calculation made by the widow that now expenses of administration be deducted, be recognized, her contentions in that respect upheld, there remains for consideration only the propriety of deducting the widow’s allowance in the computation of the widow’s share. Perhaps, inadvertently, the widow had misstated her calculations and contentions. Even so, there remains for consideration and review, only, the action of the court below in deducting the total claims and debts and expenses of administration, including the widow’s allowance.
Disregarding, however, the concessions or admissions made in the courts below, the appellant contends, in effect, for a principle of construction concerning the word “estate,” namely, that the phrase “one-third of my estate,” as used in the will, means, and was intended to mean, one-third of all the property left by the deceased. ■ I am of the opinion that one of two possible constructions must necessarily obtain in the interpretation of the provisions of the will concerned: Either, the phrase “one-third of my estate,” as used in the will, means one-third of all the property left by the decedent, or one-third of the distributable assets of the estate of the decedent. I am .further of the opinion that the majority ■opinion errs in the construction placed upon the term “estate,” as used in the legacy to the widow, and in the application of the statutory law applicable thereto. Further, that the resultant construction, so placed by the majority opinion, cannot be sustained either upon principle or as consonant with the intention of the testator. The word “estate” of course, has a peculiar meaning as used in a will. Manifestly, it is not the same as the word “estate” when used in connection with real property, such as, to speak of an estate in realty. It must be remembered that the legacy or devise, however termed, to the widow, is not a specific legacy or *1280devise. ■ It is not a gift of a specific thing or things, such as a horse, specific chattels, specific amount of money, or specific realty. The legacy or devise is general. Is the word “estate,” as used, synonmous with the word “property?” Even so conceding, what is property? Is it the specific thing, if it be dollars, a horse, certain furniture, or specific realty, such as 160 acres of land, or is it, rather, the right to use, enjoy, and dispose of things capable of being owned? Is not much confusion in legal terminology and definition occasioned by considering too much the term “property” in the objective sense, as specifying the thing or things possessed of, tangible, concrete things, whether several or in the aggregate? As a general term, and in legal parlance, does it not signify and comprehend the right rather than the thing itself? For instance, labor may be property. Thus, dioses in action and other intangible things. See §§ 5245 — 5253, C. R. 1913, on the nature of property; Fleming v. Sherwood, 24 N. D. 144, 149, 139 N. W. 101, 43 L. R. A. (N. S.) 945; Rigney v. Chicago, 102 Ill. 64; State v. Kreutzberg, 11 4 Wis. 530, 90 N. W. 1098, 1100, 58 L. R. A. 748, 91 Am. St. Rep. 934; 32 Cyc. 648; 22 R. C. L. p. 37.
For the purposes of illustration, supposing the testator had given to his wife, inter vivos, by bill of sale or deed, or by both, one-third of his estate both real and personal in precisely the same language as has been used in the will. Supposing that his estate consisted of realty with mortgage of $5,000 thereon and personalty with a mortgage of $5,0000 thereon. If the word “estate” means property what would be the wife’s share, in property? In computing the property, or its amount, would it be free from, or subject to, deduction of the liens? What was, in such case, the property interest of the giver? The whole amount of the value of the specific things, or the value thereof less the liens? In such case, in our opinion, the value of his property is determined by deducting the liens. To these suppositions, the answer may not be made that if the giver had given one-third of his property, specifically describing, it the wife would not be subject to the debts of the giver in computing the value of the property interest, for, in such case, the gift would be specific, and the term “property” would then have specific reference to specific' things. Supposing, further, in determining the meaning of the word “property,” as a general item, the testator in this case possessed a homestead of the value of $5,000; would she claim that the property interest or the deceased’s estate was all his specific property plus the homestead ?’ That one-third of such amount comprehended her share? Yet the prop*1281erty interest of the deceased’s estate, by law, was not the entire homestead, for such he could not thus devise, but the right in, or the value of, the remainder subject to the life estate of the widow therein, as her property. Manifestly, she could not claim both that the deceased’s estate possessed a property interest in such life estate, of which she was entitled to one-tliird, and that such property interest therein was owned by her entirely during her lifetime pursuant to the statute is provided. The estate of a decedent, testate or intestate, may represent a different property interest than the estate (if the term be so used) of such decedent immediately prior to his death. Then (at the time of death) all of his estate becomes subject to control by the county court, and chargeable with expenses of administration, allowance to the family, and claims of creditors, excepting the homestead and exempt personal property. Sections 8730 — 8733, C. L. 1913; § 5721, C. L. 1913-
The status of the decedent’s estate is peculiar. The property interest of the decedent’s estate is not the same as it was while the decedent was alive. The growth of the law concerning the property interest of decedents reveals the peculiar status. In the early history of the law, the realty of the intestate decedent descended to his heirs free from control by the representative of his estate. The estate of the decedent (so using the term) retained neither property interest nor right in such realty. 18 C. J. 881. It was not assets of the estate. Underhill, Wills, vol. 1, p. 512. Now, the estate of a decedent possesses a right, a property right, in the deceased’s realty. The representative has right of possession, right of control, right of action, rights of sale, concerning the same. Sections 8707, 8767—8779, C. L. 1913; Honsinger v. Stewart, 34 N. D. 513, 159 N. W. 12; Magoffin v. Watros (N. D.) 178 N. W. 134, 136. So, in the early history of the law, personalty of an intestate vested in the administrator. Now, it passes to the heirs, the same as realty subject to control of the county court and the administration. Section 5742, C. L. 1913. Thus there is now a recognition of rights, property rights and interests, in the “estate” of a deceased. Again, the land of a testate decedent, formerly, passed to the devisee, through the will operating as a conveyance. 40 Cyc. 1095. Ituvas not assets of the estate. Now, such land devised passes subject to an “estate” property right and control, the same as land of an intestate decedent. Section 5640, C. L. 1913. Formerly, personal property specifically bequeathed passed to the legatee; personal property not specifically bequeathed to the executor, 40 Cyc. 1996. In the latter instance, administration was necessary to per-*1282feet the right or title of the legatee. 40 Cyc. 1997. Now, personal property bequeathed passes to the “estate of the decedent” the same as other realty or personalty. Thus, it may be seen that now the “property” of an “estate of a decedent,” whether testate or intestate, consists of that property which the law states shall pass to the “testate” or over which it exercises a control, right, or property interest.
This “property” interest of the “estate,” what is it? How may it be computed? - How ascertained? Manifestly it does not include.the life estate of the widow, or her right in the absolute exempt personal property. What is the amount or the value of this “property” interest of the “estate?” Is it the aggregate value, or the amount, of the specific things, realty or personalty, that have passed to the “estate,” either in a general or limited way: The aggregate value or amount of such things, over which the “estate has control or possession or a limited interest therein for certain purposes ? Or, is this “property” interest of the “estate” the aggregate value or amount of such things, or of the limited or qualified interest therein, subject to, or freed from, thp liens which the statute has created thereon, to wit, horhestead rights, absolute exemptions, family allowances, expenses of administration, and claims of creditors. We are of the opinion that the latter is the only proper interpretation that may be given to the ascertainment of the “property” interest of an “estate of a decedent” where the term “property” is used as a general term and its legal sense. Briggs v. Hosford, 22 Pick. (39 Mass.) 288, 289. Consideration may now be given to the term “estate” as used in the will. It apparently does not embrace all of the property of the deceased. It would not embrace the homestead, in toto, of the decedent. But it appears that he had no homestead. It would not embrace the absolute exempt personal property. No absolute exempt personal property has been listed. Manifestly, the decedent possessed some at his death. At least, personal clothes. Assuredly, the intention of the testator is to be carried out if is possible to do so. It is to be carried out in accordance with the language that he has used and the evident intent and purpose of such language. What was this estate? It has been shown that it is not the same as property interest of the decedent at the time immediately prior to his death. Is an estate of a decedent composed of assets. alone ? May not and are not liabilities also comprehended within the term “estate ?” In determining the value or the amount of an estate, are the assets alone to be computed?
It appears evident that the “estate” of the decedent 'is not the equi*1283valent, in amount or value, of the property, in amount or value, possessed by the decedent at the moment of time preceding his death. One-third of his “estate” is not the same or the equivalent of one-third of his property then possessed before his death. Smith v. Terry, 43 N. J. Eq. 659, 666, 12 Atl. 204. Furthermore, the whole context of the will, its various bequests or legacies, the property disclosed, and concerning which the testator must have directed his attention, evince an intention that contradicts the construction asserted by the appellant widow. The parties themselves, the widow, the devisees and legatees, the executor, all have disclosed a contrary construction in their actions during the course of administration and in the proceedings of two trial courts. If the testator intended to give to his wife one-third of all his property possessed by him at the moment before his death (not one-third of his estate), why did he give to his executor a specific power over all of his real estate and specific directions to hold certain personalty (bank stock) for a period of ten years? If the wife was entitled to one-third of his property, so possessed by him before his death, to pass to her upon his death, one-third of his realty, one-third of his bank stock, one-third of his notes, etc., why'did he give specifically to another the power and the right to possess, sell, and control this property for a period of time which has now exceeded six years ? The power and the right to enhance or depreciate such property, or the returns thereupon, and during a period of time when the amount or value of the wife’s property and interest therein was and has been determined (as the widow contends) since the death of the testator? Again, what does the term “estate,” as used in the will, mean? In any event, the general intent of the testator, as gathered from the whole will, is not to be defeated by language of a single clause, even if doubtful or uncertain. Stevens v. Underhill, 67 N. H. 68, 36 Atl. 371. In this case, the court said:
“For ‘estate,’ when used to signify property which a person leaves to he divided at his death, includes indebtedness as well as assets.”
See Johnson v. Miller, 33 Miss. 553, 557.
The question of construction herein involved is answered by a case in California. Our Probate Code and the provisions particularly involved are largely borrowed from California. In that case, Estate of Hinckley, 58 Cal. 457, the court says:
“Suppose a testator declares in his will, ‘I give one-third of my estate to my son, A,’ can there be any doubt that the word ‘estate’ would be held to mean distributable assets ?”
*1284In that case the question arose:
“Do the words ‘one-third of the estate’ as used in § 1313 of the Civil Code, * * * mean one-third of the gross estate of the testator, or one-third of the ‘distributable assets.’ ”
Among other things, the court said:
“The word estate is indeed nomen generalissimum. Originally perhaps it'was used to designate the interest which one had in land; then to indicate the land itself — technically the corpus; it was afterwards extended to all property real and personal (Burr. L. D. ‘Estate’). In wills the import of the term depends in a great degree upon its association with other expressions. * * * As said by Mr. Abbott: ‘Estate is used in several variant senses. Only the context, or the circumstances under which it is employed can guide one in assigning to it the meaning intended.’ * * * The same writer adds: ‘In a very common use estate signifies the entire condition in respect to. property of an individual; as in speaking of a bankrupt, decedent, or insolvent estate, or of administering upon an estate. Here not only property but indebtedness is part of the idea. The estate does not consist of the assets only; if it did, such expressions as insolvent estates would be misnomers.’ * * * It is indeed true that the word ‘estate’ is used at times in the Code of Civil Procedure as signifying all the decedent’s property. (Section 1645 (practically same as 8758, N. D. C. E. 1913). * * * Elsewhere too in the same Code we find the expressions ‘the residue of the estate,’ ‘the residue of any estate.’ (Code Civ. Proc. 1665, 1668 (§ 1665 same as § 8846, IT D. C. E. 1913) • But too much stress ought not to be placed upon these applications of a term, which in the Codes themselves is employed in different senses. Thus: ‘The executor is to deliver to the heir, legatee, or devisee, the whole portion of the estate to which he may be entitled,’ i. e., a portion of the distributable assets. (Code Civ. Proc. 1661 (§ 1661 same as § 8844, N. D. C. L. 1913). ‘Before any distribution of an estate is made,’ etc. (Id. 1669 (practically same as § 8848, N. D. C. L. 1913). ‘When any estate is assigned.’ (169T (practically same as § 8867, N. D. C. L. 1913). ‘The court must direct * * * the distribution of an estate.’ (1651.) ‘An order for the distribution of the estate.’ (1650.) ‘In the decree assigning and distributing the estate.’ (1686 (same as § 8850, N. D. C. L. 1913)- In the sections last cited the word estate is clearly used as the equiva'ent of distributable assets.’ The generalization of counsel for appellant would seem to be correct: Where the Code of Civil Procedure speaks of claims of creditors, settlement of the *1285estate, sales of property, and partnership interests, it refers to the whole estate of the decedent; but where it speaks of the distribution of an estate, and of persons entitled to such distribution, and their proportionate interests, it refers to the disposable assets only. When it speaks of an insolvent estate, the word includes, in idea, the indebtedness as well as the property. In deciding in what sense the term is used in § 1313 of the Civil Code, therefore, the very slightest, if any, weight should be given to the fact that it sometimes signifies the estate in gross. The first section of the first chapter of the title Civil’Code (§ 1270) which treats of wills —the chapter which includes. § 1313 — reads as follows: ‘Every person over the age of eighteen years, of sound mind, may, by last will, dispose of all his estate, real and personal, and such estate not disposed of by will is succeeded to as provided in the title VII of this part, being chargeable in both cases with the payment of all the decedent’s debts, as provided in the Code of Civil Procedure.’ (Section 1270 is same as § 5640, N. D. C. E- 1913.)' True, a specific bequest is payable first out of the residuum, but in such case the residuum is previously ascertained by providing for the debts. A devise or bequest of an aliquot part of an estate would give right only to the portion of the residuary estate. ‘Suppose a testator eeclares in his will, “I give one-third of my estate to my son A,” can there be any doubt that the word estate would be held to mean distributable assets?”’ 58 Cal. 514. See in re McLennan’s Estate, 179 Mich. 595, 603, 146 N. W. 265.
In Abila v. Burnett, 33 Cal. 658, the testator in the third subdivision of his will stated, “My said wife shall receive one-half of all my property of which I may die seized,” etc., 33 Cal. 661. The inventory showed that the testator died seized of certain real and personal property, of the value of $5;595-25; per appraisement. One-half of this amount was authorized by the court to be transferred to the widow, who was also one of the executors. Another one of the executors made application to the probate court for an order authorizing the sale of realty of the estate for the purpose of satisfying a claim in his favor for services and expenses as executor. As a result of proceedings in the courts contesting the will, costs amounting to over $3,900 had been incurred. Burnett, one of the parties interested, objected to the allowance of the petition, upon the ground among others, that the distribution to the widow of half of all the property was unauthorized and was subject to the payment of expenses of administration; that the executor, having aided in such appropriation, should be charged in his account with the value of the *1286personalty so appropriated. The probate court allowed the petition, Burnett appealed. The Supreme Court stated, concerning the nature of the devise to the widow, viz.:
“There is nothing, however, in the will in the nature of a specific devise. * * * Under the will she took all she took subject to administration, that is to say, one-half of what might remain after the payment of debts and expenses of administration. It follows that the court erred in considering the personal property delivered to the widow — being one-half of the cattle belonging to the testator at the time of his death — as no longer constituting a part of the estate. They are a part of the estate, and must be sold before a resort to the land can be had, and must therefore be taken into account .in determining the necessity for any sale of the latter.”
In Estate of Traver, 145 Cal. 508, 78 Pac. 1058, it is to be noted that the will provided, so far as material, viz.:
“ 'At the death of my wife, it is my will that one-half of the property hereby given, devised and bequeathed to my wife during her lifetime, shall descend and go to L- D. N.-, C- T. N-:. and RD-, in equal proportions.’ * * * ‘If my wife dies before I do, in that event I give, devise and bequeath one-half of the whole of my property to E. D. N-, C. T. N-and R. D.-,” etc.
All of the property was community property. He devised or bequeathed one-half of it, that over which he had testamentary capacity, '['he above were the only provisions of the will disposing of his estate. The testator’s wife died before he did. The effect was to vest the entire-community property in him. Accordingly, he died intestate as to the other half of the property. In the course of administration the debts and expenses of administration were charged to the intestate property. The heirs complained. The Supreme Court affirmed the method adopted, upon the ground that the statute made the intestate property subject to appropriation. It is to be observed that the will bequeathed one-half of the whole of my property: It did not state “one-half of my estate.”' As hereinbefore discussed, one-half of the whole of my property, while the testator is alive, is not the equivalent of one-half of my estate, when the testator is dead. To point out the distinction for purposes of illustration, one general rule may be stated, viz.: “Where the terms of donation are general, and the testator has not the absolute and exclusive-ownership, but his interest is qualified, partial, or undivided in the property, and he uses general words of disposition, as ‘all my estate,’ ‘all my *1287land,’ etc., prima facie the rule is that he must be taken to intend to dispose only of what he had the power to dispose of” otherwise stated, “The presumption that, by the use of general words of donation, he intends strictly to dispose only of what is capable of being disposed of, may be rebutted by the character and terms of the will and it is therefore a fair question of construction in what sense the words ‘estate' or ‘lands’ or “property” are used by the testator, whether it is limited to the partial or undived interest which, in contemplation of law, will be subject to be disposed of under the will after his decease, or is intended to include the entire property owned, possessed, and'enjoyed by him in his lifetime,” In re Gotzian, 34 Minn. 159, 164, 165, 24 N. W. 920, 922 (57 Am. Rep. 43).
Accordingly, the phrase, one-third of my estate, in the legacy to the widow either means one-third of all of the property owned by the testator at the time of his death and during his lifetime, or, one-third of the distributable assets of his estate. The latter construction has been adopted by both the county court and the district court in its respective decisions in this case. The widow herself by her conduct, in admission and construction, has not construed the will to mean that she is entitled to one-third of all the decedent’s property; so the majority opinion admits. I am of the opinion that the parties are bound by the course of construction and admission that they have pursued during the course of administration and the proceedings had in two courts. I am further of the opinion that only through such latter construction may the will be harmonized in all of its parts and the powers and directions of the testator effectuated.
The majority opinion, as I view it, adopts a half-way ground of consi ruction based upon specious reasoning. It finds that the legacy to the widow is a general legacy; that the will provides for a class of residuary legatees; that there is an affirmative indication in the will that the amount •of the widow’s legacy was not to be affected by expenses of administration to any greater extent than other general legatees; that construction otherwise concerning expenses of administration would be equivalent to holding that the widow was a residuary legatee. If statutory distinctions in the mere use of names such as general legatees or residuary legatees should be followed, it seems apparent that the same reasoning which exempts expenses of administration ought likewise to exempt payment of debts, expenses of last sickness and funeral expenses; Yet, these -deductions are permitted by the majority opinion: True, upon the ground *1288of acquiescence by the widow; Nevertheless, such ground of acquiescence necessarily contemplates a construction based upon the ascertainment of the distributable assets, instead of the gross estate. Furthermore, the majority opinion permits the widow, as a general legatee, to receive the additions and enhancement that accrues by reason of the administration of the estate and the expenses incurred in such administration;; such as the receipts of interest, of dividends from stock and from crop proceeds during the course of administration extending some five years. Such rule of construction imposes no burden for the expenses incurred in securing such enhancement. The,same rule, however, does not apply to the other general legatees to each of whom was awarded a specific' sum of money. It would seem to be immaterial whether the testator used the word general legatee or residuary legatee in denominating his beneficiaries so long as he used the same yardstick with which to measure the amounts of benefits which, respectively, they should receive. The: judgment of the trial court should be affirmed.